DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 12 are pending.  Claims 3 – 5 and 7 – 10 were amended.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner notes that an Inventor’s Oath has not been submitted by the Applicants.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first operation unit configured to divide”, “a second operation unit configured to divide”, and “a storage unit configured to respectively store” in claim 1; a “third operation unit configured to add” in claim 3; and “an SOCv operation unit which calculates”, “a ΔSOCi operation unit which calculates”, and “a weight operation unit which performs” in claim 5; “a threshold operation unit which operates” in claim 10; and “a threshold operation unit which operates” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the instant specification finds no description of structural details for the various “units”.  However, page 9 of the specification states that “the program shown with these flowcharts can be executed with a computer comprising a CPU, a memory and the like.”  Therefore, for the purpose of the instant examination, the “first operation unit”, “second operation unit”, “third operation unit”, “SOCv operation unit”, “ΔSOCi operation unit”, “weight operation unit” and “threshold operation unit” will be interpreted as software executed by a generic CPU.  The “storage unit” will be interpreted as generic computer storage accessible by the CPU.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “divide an operation of a state of charge of a battery into a plurality of terms and operates each term”.  It is unclear how to interpret “operation of a state of charge”, as the state of charge of a battery is a calculated value based on measured data, and not an object that can be acted on.  Likewise, it is not clear how a “term” can be acted on, and it is unclear how the “operation” of a battery’s state of charge vale can produce “terms”.  For the purpose of the instant examination, the Examiner interprets this as “define an equation to estimate the state of charge of a battery, and evaluate each term in the equation individually”.
Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “divide an operation result of each term operated by the first operation unit”.  It is not clear how to define an “operation result”, or how to “divide” the result.  For the purpose of the instant examination, the Examiner interprets the “operational result of each term” as individual evaluation of each term of an equation.  
Note: All art rejections applied are as best understood by the examiner.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite:
A battery control device, comprising: 
	a first operation unit configured to divide an operation of a state of charge of a battery into a plurality of terms and operates each term; 
	a second operation unit configured to divide an operation result of each term operated by the first operation unit into a plurality of groups based on a predetermined threshold and totals the operation result for each group; and
	a storage unit configured to respectively store, as previous values, the operation result for each group totaled in a previous operation period by the second operation unit, wherein the first operation unit operates each term using the previous value of each group stored in the storage unit.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: a process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One of the eligibility analysis, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, it falls into the grouping of subject matter that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes — concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
The limitations of “operates each term”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts or mental processes.  For example, the step of “divide” encompasses a user performing a mathematical calculation using pen and paper, evaluating each multiplication is the equation as a separate step and then summing the results.  The same procedure could be implemented more quickly using a computer.  Either are based on a mathematical equation that needs to be evaluated. 
The limitation of “divide an operation result … and totals the operation result”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations or mental processes.  The claim encompasses a series of mathematical calculations, where a human could choose to add up small numbers separately from large numbers if that were convenient.  Alternatively, this limitation amounts to a computer operating a mathematical algorithm of sorting a series into two or more groups before tabulating a result.
Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong Two, we consider whether the judicial exception is integrated into a practical application. In particular, the claim includes a first operation unit, a second operation unit, and a storage unit.  As discussed above, these units have been interpreted as interpreted as software executed by a generic CPU attached to a generic memory.   The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The memory is also recited at a high-level of generality, and lacks specific narrowing details regarding how the memory is constructed or utilized.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Finally, under Step 2B, we consider whether the additional elements, taken individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the operation and division steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited memory, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea, as MPEP 2106.05(g) states that “adding a final step of storing data to a process that only recites computing the area of a two dimensional space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area”.
The claim is not patent eligible.

Dependent claims 2 – 12 add further details to the identified abstract idea, but do not add additional elements that, when considered individually and in combination, result in the claim, as a whole, amounting to significantly more than the identified judicial exception.   The claims add additional limitations to the identified abstract idea, such as defining the type of data collected or the order that parts of the analysis are performed.  
The claims are not patent eligible.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, US 2014/0167656 (hereinafter 'Yamada') in view of Sasaki et al., JP 2007193689 (hereinafter 'Sasaki').

Regarding claim 1: Yamada teaches a battery control device ([0029, 0054, 0199 – 208, Fig 1, Fig 16]: discloses a calculation processor 300 that determines the state of charge of battery module 100, used by primary controller 607 to control the charge and discharge of the battery module 100), comprising: 
a first operation unit configured to divide an operation of a state of charge of a battery into a plurality of terms and operates each term ([0052, Fig 3]: discloses a SOC calculation unit 330 that calculates a state of charge of the battery module 100 using a set of multiplications and additions, 331 – 333); and
a storage unit configured to respectively store, as previous values, the operation result for each group totaled in a previous operation period, wherein the first operation unit operates each term using the previous value of each group stored in the storage unit ([0046, 0051, 0054; Fig 3]: discloses that the calculated SOCi, SOCv, and SOCt values are stored in storage unit 340 for further use).

Yamada is silent with respect to 
a second operation unit configured to divide an operation result of each term operated by the first operation unit into a plurality of groups based on a predetermined threshold and totals the operation result for each group; and
a storage unit configured to respectively store, as previous values, the operation result for each group totaled in a previous operation period by the second operation unit,

Sasaki teaches a method of improving accuracy and removing error when summing a sequence of numbers using the circuit reproduced below ([0010, 0017, Fig 1]), comprising:

    PNG
    media_image1.png
    361
    558
    media_image1.png
    Greyscale

a second operation unit configured to divide an operation result of each term [in a sequence of numbers] into a plurality of groups based on a predetermined threshold and totals the operation result for each group ([0038 – 0042,  Fig 1]: discloses a “switching unit” 100 (interpreted as a multiplexor, as drawn in Fig 1, reproduced above) that distributes large valued terms to a first adder 202, and small value terms to a second adder 306.  The first adder 202 creates a total sum of the numbers that exceed a threshold vale “Th”, and the second adder 302 creates a total sum of the numbers that do not exceed the threshold value); and
a storage unit configured to respectively store, as previous values, the operation result for each group totaled in a previous operation period by the second operation unit ([0039, 0041; Fig 1]: discloses a pair of “delay units” 206 and 306, where delay unit 206 records the total sum of the numbers greater than the threshold, and delay unit 306 records the total sum of the numbers less than the threshold).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yamada in view of Sasaki to improve the accuracy of the calculated result of either or both of the adders 331 and 332, as large magnitude values would not cause “information to be dropped” by losing the detail of the small values during the addition process ([0048]).

Regarding claim 2: Yamada in view of Sasaki teaches the battery control device according to claim 1, as discussed above, wherein the first operation unit divides the operation of the state of charge of the battery into a plurality of terms, not including addition or subtraction, and operates each term (Yamada: [0041, 0053; Fig 3]: discloses a multiplication of the values calculated by the current-based SOC calculation unit 310, interpreted as a one “term”, and a multiplication of the values calculated by the voltage-based SOC calculation unit 320, interpreted as another “term”).

Regarding claim 3: Yamada in view of Sasaki teaches the battery control device according to claim 1, as discussed above, further comprising: 
a third operation unit configured to add the operation result for each group totaled by the second operation unit, wherein the third operation unit adds the operation result for each group and outputs a result as a current state of charge (Yamada: [0053; Fig 3]: discloses an addition of the values calculated by multiplying the value calculated by the current-based SOC calculation unit 310 by a weight, and multiplying the value calculated by the voltage-based SOC calculation unit 320, where the adder 333 is interpreted as equivalent to a “third operation unit”).

Regarding claim 4: Yamada in view of Sasaki teaches the battery control device according to claim 1, as discussed above, wherein: 
the operation period includes a point of time that the battery control device ends its operation ([0042]: discloses a maintenance period for the battery system, which the Examiner interprets as a time when the system would not be in operation); and
the storage unit includes a non-volatile memory which stores the previous values ([0045, 0046, 0051, 0054; Fig 3]: discloses that the calculated SOCi, SOCv, and SOCt values are stored in storage unit 340 for further use).

Regarding claim 5: Yamada in view of Sasaki teaches the battery control device according to claim 1, as discussed above, further comprising one or more among: 

    PNG
    media_image2.png
    320
    462
    media_image2.png
    Greyscale

an SOCv operation unit which calculates the state of charge of the battery by using an end-to-end voltage of the battery ([Fig 3]: voltage-based SOC calculation unit 320); 
a ΔSOCi operation unit which calculates an amount of change of the state of charge of the battery obtained by integrating a current flowing through the battery from a previous operation period ([Fig 3]: current-based SOC calculation unit 310); and
a weight operation unit which performs a weighting operation, by using a weighting factor, to the states of charge of the battery calculated respectively by the SOCv operation unit and the ΔSOCi operation unit, wherein the first operation unit operates each term using values output from one or more among the SOCv operation unit, the ΔSOCi operation unit, and the weight operation unit ([Fig 3]: coefficient calculation unit 334 creates a factor α.which is used to weight the two state of charge values before creating a sum of the two weighted factors).

Regarding claim 6: Yamada in view of Sasaki teaches the battery control device according to claim 5, as discussed above, wherein the first operation unit operates each term using values output from one or more among the SOCv operation unit, the ΔSOCi operation unit, and the weight operation unit, and the previous value of each group stored in the storage unit ([Fig 3]: coefficient calculation unit 334 creates a factor α.which is used to weight the state of charge values SOCi(t) and SOCv(t), which are output from the current-based SOC calculation unit 310 and the voltage-based SOC calculation unit 320).

Regarding claim 7: Yamada in view of Sasaki teaches the battery control device according to claim 1, as discussed above, wherein 
the first operation unit operates each term using the previous value of each of two [terms] ([0036, 0037]: discloses the integration of current flow over a period of time, either charging or discharging periods of battery usage).

Yamada is silent with respect to wherein: 
the second operation unit divides the operation result of each term operated by the first operation unit into a large group consisting of values equal to or greater than the threshold and a small group consisting of values smaller than the threshold, and totals the operation results for each group; and
the storage unit respectively stores, as previous values, the operation result for each of two groups totaled in a previous operation period by the second operation unit. 

Sasaki teaches a method of improving accuracy and removing error when summing a sequence of numbers using the circuit reproduced below ([0010, 0017, Fig 1]), comprising:
the second operation unit divides the operation result of each term operated by the first operation unit into a large group consisting of values equal to or greater than the threshold and a small group consisting of values smaller than the threshold, and totals the operation results for each group ([0038 – 0042,  Fig 1]: discloses a “switching unit” 100 (interpreted as a multiplexor, as drawn in Fig 1, reproduced above) that distributes large valued terms to a first adder 202, and small value terms to a second adder 306.  The first adder 202 creates a total sum of the numbers that exceed a threshold vale “Th”, and the second adder 302 creates a total sum of the numbers that do not exceed the threshold value); 
the storage unit respectively stores, as previous values, the operation result for each of two groups totaled in a previous operation period by the second operation unit ([0039, 0041; Fig 1]: discloses a pair of “delay units” 206 and 306, where delay unit 206 records the total sum of the numbers greater than the threshold, and delay unit 306 records the total sum of the numbers less than the threshold).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yamada in view of Sasaki to improve the accuracy of the calculated result of either or both of the adders 331 and 332, as large magnitude values would not cause “information to be dropped” by losing the detail of the small values during the addition process ([0048]).

Regarding claim 8: Yamada in view of Sasaki teaches the battery control device according to claim 1, as discussed above.
Yamada is silent with respect to wherein 
at least one of either the first operation unit or the second operation unit includes a floating-point operation.

Sasaki teaches a method of improving accuracy and removing error when summing a sequence of numbers ([0010, 0017]), comprising:
at least one of either the first operation unit or the second operation unit includes a floating-point operation ([0105]: “Although the 1 to 6 cumulative adders of the present invention described above are assumed to be floating point type arithmetic units, the present invention is not limited thereto”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yamada in view of Sasaki to use a floating-point representation of the calculated values if the dynamic range of the calculated values could not be represented accurately in a fixed-point number.

Regarding claim 9: Yamada in view of Sasaki teaches the battery control device according to claim 1, as discussed above.
Yamada is silent with respect to wherein 
the second operation unit divides, based on a numerical position designated with the predetermined threshold, the operation result of each term operated by the first operation unit into a group consisting of values of a large numerical position equal to or greater than the numerical position and a group consisting of values of a numerical position smaller than the numerical position, and totals the operation results for each group.

Sasaki teaches a method of improving accuracy and removing error when summing a sequence of numbers ([0010, 0017]), comprising:
the second operation unit divides, based on a numerical position designated with the predetermined threshold, the operation result of each term operated by the first operation unit into a group consisting of values of a large numerical position equal to or greater than the numerical position and a group consisting of values of a numerical position smaller than the numerical position, and totals the operation results for each group ([0038 – 0042,  Fig 1]: discloses a “switching unit” 100 (interpreted as a multiplexor, as drawn in Fig 1, reproduced above) that distributes large valued terms to a first adder 202, and small value terms to a second adder 306.  The first adder 202 creates a total sum of the numbers that exceed a threshold vale “Th”, and the second adder 302 creates a total sum of the numbers that do not exceed the threshold value.  As best understood by the Examiner “a numerical position” is the number of significant decimal places, for example “0.1” or “0.0001”, where either of these values define a threshold value).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yamada in view of Sasaki to improve the accuracy of the calculated result of either or both of the adders 331 and 332, as large magnitude values would not cause “information to be dropped” by losing the detail of the small values during the addition process ([0048]).

Regarding claim 10: Yamada in view of Sasaki teaches the battery control device according to claim 1, as discussed above.
Yamada is silent with respect to further comprising: 
a threshold operation unit which operates the threshold, wherein the threshold operation unit operates the threshold based on the previous value of each group.

Sasaki teaches a method of improving accuracy and removing error when summing a sequence of numbers ([0010, 0017]), comprising:
a threshold operation unit which operates the threshold, wherein the threshold operation unit operates the threshold based on the previous value of each group ([0056]: discloses adaptively updating the threshold value after each observation period, using a moving average of the data input to the threshold detector).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yamada in view of Sasaki to remove the impact of noise in the input data, and reduce “an error due to a disturbance (noise) ([0056])” in the calculated result.

Regarding claim 11: Yamada in view of Sasaki teaches the battery control device according to claim 7, as discussed above.
Yamada is silent with respect to further comprising: 
a threshold operation unit which operates the threshold, wherein the threshold operation unit operates the threshold based on a ratio of the previous value of each group of the large group and the small group.

Sasaki teaches a method of improving accuracy and removing error when summing a sequence of numbers ([0010, 0017]), comprising:
a threshold operation unit which operates the threshold, wherein the threshold operation unit operates the threshold based on a ratio of the previous value of each group of the large group and the small group ([0054, 0055]: discloses adaptively updating the threshold value after each observation period, using the ratio between the previous threshold value and the average value of the data seen in the previous observation period).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yamada in view of Sasaki to remove the impact of noise in the input data, and reduce “an error due to a disturbance (noise) ([0056])” in the calculated result.

Regarding claim 12: Yamada in view of Sasaki teaches the battery control device according to claim 11, as discussed above.
Yamada is silent with respect to wherein 
the threshold operation unit sets the threshold to be small when the previous value of the small group increases.

Sasaki teaches a method of improving accuracy and removing error when summing a sequence of numbers ([0010, 0017]), comprising:
the threshold operation unit sets the threshold to be small when the previous value of the small group increases ([0054, 0055]: discloses adaptively updating the threshold value after each observation period, using the ratio between the previous threshold value and the average value of the data seen in the previous observation period. If the input values are predominantly going into the “small” group, then the average value of data in the observation period should be less than the threshold value. The update equation (3) would therefore create a new threshold value that is smaller than the previously threshold value.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yamada in view of Sasaki to remove the impact of noise in the input data, and reduce “an error due to a disturbance (noise) ([0056])” in the calculated result.


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ono, US 20050154544, discloses calculating the state of charge of a battery as a weighted combination of SOC based on the current integration and SOC based on voltage ([0034]). 
Igarashi et al., US 2014/0055100, also discloses calculating the state of charge of a battery as a weighted combination of SOC based on the current integration and SOC based on voltage ([Abstract]).
Ohkawa et al., US 2015/0301115, also discloses calculating the state of charge of a battery as a weighted combination of SOC based on the current integration and SOC based on voltage ([0058 – 0063; equation 4]).
Soga et al., US 2015/0134282, discloses setting a “blend rate” to combine a SOC estimation value based voltage and a SOC estimation based on integrated current ([0029])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2857